

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 31, 2008,
by and among Chazak Value Corp., a Delaware corporation (the “Company”), and the
stockholders listed on Exhibit A hereto, referred to hereinafter as the
“Stockholders” and each individually as a “Stockholder.”
 
RECITALS
 
WHEREAS, each of the Stockholders invested in The 500 Group, LLC (the “500
Group”) for the purpose of providing the funds necessary to purchase 4,620,000
shares (the “Shares”) of the Company’s Common Stock, par value $0.01 per share
(the “Common Stock”), in connection with the implementation of the Plan of
Reorganization, as amended (the “Plan”), of PubliCARD, Inc. (the “Debtor”);
 
WHEREAS, pursuant to the Contribution Agreement, entered into as of October 26,
2007, by and between the 500 Group and the Debtor, the 500 Group agreed to
contribute $500,000 to the Debtor on the effective date of the Plan in exchange
for the Shares and the releases and related provisions set forth in the Plan,
which contribution was made and which Shares were issued on the date hereof;
 
WHEREAS, pursuant to the Funding Agreement, dated as of January 18, 2008, by and
among the 500 Group, the Debtor and each of the Stockholders, (i) upon its
receipt of the Shares, the 500 Group agreed to distribute such Shares to the
Stockholders in proportion to their investment in the 500 Group under the
Funding Agreement (the “Distribution”) and (ii) the Parties agreed to enter into
this Agreement and the Stockholders Agreement (the “Stockholders Agreement”);
and
 
WHEREAS, the parties desire to enter into this Agreement in order to grant
registration rights to the Stockholders as set forth below.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1. GENERAL.
 
1.1 Definitions. As used in this Agreement the following terms shall have the
following respective meanings:
 
(a) “Acquisition” means (A) any consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, continue to hold at least a majority of the voting
power of the surviving entity in substantially the same proportions (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization or (B) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred.

 
 

--------------------------------------------------------------------------------

 

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(c) “Holder” means any person owning of record Registrable Securities that have
not been sold to the public or any assignee of record of such Registrable
Securities transferred in a private transaction in accordance with Section 2 or
Section 6 of the Stockholders Agreement.
 
(d) “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.
 
(e) “Registrable Securities” means (a) Common Stock of the Company transferred
to the initial Holders pursuant to the Distribution under the Funding Agreement
in the amounts set forth on Exhibit A (the “Shares”) and (b) any Common Stock of
the Company issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
above-described securities. Notwithstanding the foregoing, Registrable
Securities shall not include any securities (i) sold by a person to the public
either pursuant to a registration statement or Rule 144 or (ii) sold in a
private transaction in accordance with Section 2 or Section 6 of the
Stockholders Agreement in which the transferor’s rights under Section 2 of this
Agreement are not assigned.
 
(f) “Registrable Securities then outstanding” shall be the number of shares of
the Company’s Common Stock that are Registrable Securities and are then issued
and outstanding.
 
(g) “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.1 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company which shall be paid in any
event by the Company).
 
(h) “Rule 144” means Rule 144, as amended from time to time, promulgated under
the Securities Act.
 
(i) “SEC” or “Commission” means the Securities and Exchange Commission.
 
(j) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(k) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale by a Holder and any fees and disbursements of
counsel to such Holder.

 
2

--------------------------------------------------------------------------------

 

(l) “Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction or (iii) a registration related to stock issued upon
conversion of debt securities.
 
SECTION 2. REGISTRATION
 
2.1 Piggyback Registrations.
 
(a) The Company shall notify all Holders in writing at least ten (10) days prior
to the filing of any registration statement under the Securities Act for
purposes of a public offering of securities of the Company (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company, but excluding Special Registration Statements) and
will afford each such Holder an opportunity to include in such registration
statement all or part of such Registrable Securities held by such Holder. Each
Holder desiring to include in any such registration statement all or any part of
the Registrable Securities held by it shall, within ten (10) days after the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Registrable
Securities by such Holder. If a Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and subject to the conditions set forth
herein.
 
(b) If the registration statement of which the Company gives notice under this
Section 2.1 is for an underwritten offering, the Company shall so advise the
Holders. In such event, the right of any such Holder to include Registrable
Securities in a registration pursuant to this Section 2.1 shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Company. Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated, first, to the Company; second,
to the Holders on a pro rata basis based on the total number of Registrable
Securities held by the Holders electing to include their shares in such
registration; and third, to any stockholder of the Company (other than a Holder)
on a pro rata basis based on the number of shares of Common Stock then held. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. For any Holder which is a partnership, limited liability company
or corporation, the partners, retired partners, members, retired members and
stockholders of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights held by all entities and
individuals included in such “Holder,” as defined in this sentence.
 
 
3

--------------------------------------------------------------------------------

 

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.1 whether or not any Holder has elected to
include shares in such registration, and shall promptly notify any Holder that
has elected to include shares in such registration of such termination or
withdrawal.
 
2.2 Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to Section 2.1
herein shall be borne by the Company. All Selling Expenses incurred in
connection with any registrations hereunder, shall be borne by the Holders of
the securities so registered, as applicable.
 
2.3 Obligations of the Company. In connection with the registration of any
Registrable Securities, the Company shall:
 
(a) Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.
 
(b) Use its reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.
 
(c) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company will
use reasonable efforts to amend or supplement such prospectus in order to cause
such prospectus not to include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.
 
2.4 No Right to Delay Registration; Furnishing Information.
 
(a) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 2.
 
(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 2.1 that the selling Holders shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them and the intended method of disposition of such securities as shall be
reasonably required by the Company in connection with the registration of their
Registrable Securities.

 
4

--------------------------------------------------------------------------------

 
 
2.5 Indemnification. In the event any Holder’s Registrable Securities are
included in a registration statement under Section 2.1:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each such Holder, the partners, members, officers and directors of each such
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a “Violation”) by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement or
incorporated by reference therein, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto or in any
issuer free writing prospectus, (ii) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading, or (iii) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any state securities law
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law in connection with the offering covered by such
registration statement; and the Company will reimburse each such Holder,
partner, member, officer, director, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 2.5(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, member,
officer, director, underwriter or controlling person of such Holder.
 
(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such registration
is being effected, indemnify and hold harmless the Company, each of its
directors, its officers and each person, if any, who controls the Company within
the meaning of the Securities Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such Holder, against
any losses, claims, damages or liabilities (joint or several) to which the
Company or any such director, officer, controlling person, underwriter or other
such Holder, or partner, director, officer or controlling person of such other
Holder may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any of the following
statements: (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement or incorporated by reference
therein, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or in any issuer free writing
prospectus, (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading, or (iii) any violation or alleged violation by the Company of
the Securities Act (collectively, a “Holder Violation”), in each case to the
extent (and only to the extent) that such Holder Violation occurs in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration; and each such Holder
will reimburse any legal or other expenses reasonably incurred by the Company or
any such director, officer, controlling person, underwriter or other Holder, or
partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action if it is judicially determined that there was such a Holder
Violation; provided, however, that the indemnity agreement contained in this
Section 2.5(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld;
provided further, that in no event shall any indemnity under this Section 2.5(b)
exceed the net proceeds from the offering received by such Holder.
 
 
5

--------------------------------------------------------------------------------

 

(c) Promptly after receipt by an indemnified party under this Section 2.5 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.5, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.5 to the extent, and only to the extent,
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.5.
 
(d) If the indemnification provided for in this Section 2.5 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering received by such
Holder.

 
6

--------------------------------------------------------------------------------

 

(e) The obligations of the Company and Holders under this Section 2.5 shall
survive completion of any offering of Registrable Securities in a registration
statement and, with respect to liability arising from an offering to which this
Section 2.5 would apply that is covered by a registration filed before
termination of this Agreement, such termination. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
 
2.6 “Market Stand-Off” Agreement. Each Holder hereby agrees that such Holder
shall not sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Holder (other than those included in the registration) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act; provided, that all officers and
directors of the Company are bound by and have entered into similar agreements.
The obligations described in this Section 2.6 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future.
 
2.7 Agreement to Furnish Information. Each Holder agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
underwriter of an offering including Registrable Securities that are consistent
with the Holder’s obligations under Section 2.6 or that are necessary to give
further effect thereto. In addition, if requested by the Company or the
representative of the underwriters of Common Stock (or other securities) of the
Company, each Holder shall provide, within ten (10) days of such request, such
information as may be required by the Company or such representative in
connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.
The obligations described in Section 2.6 and this Section 2.7 shall not apply to
a Special Registration Statement. The Company may impose stop-transfer
instructions with respect to the shares of Common Stock (or other securities)
subject to the foregoing restriction until the end of said day period. Each
Holder agrees that any permitted transferee of any shares of Registrable
Securities, other than shares sold to the public through a registration or
pursuant to Rule 144 shall be bound by Sections 2.6 and 2.7. The underwriters of
the Company’s stock are intended third party beneficiaries of Sections 2.6 and
2.7 and shall have the right, power and authority to enforce the provisions
hereof as though they were a party hereto.
 
2.8 Termination of Registration Rights. The right of any Holder to request
inclusion of Registrable Securities in any registration pursuant to Section 2.1
hereof shall terminate upon the earlier of: (i) the date three (3) years after
the date of this Agreement; or (ii) such time as such Holder holds less than 1%
of the Company’s outstanding Common Stock and all Registrable Securities of the
Company held by and issuable to such Holder (and its affiliates) may be sold
pursuant to Rule 144 during any ninety (90) day period. Upon such termination,
such shares shall cease to be “Registrable Securities” hereunder for all
purposes.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3. MISCELLANEOUS.
 
3.1 Governing Law. 
 
(a) This Agreement shall be governed by and construed under the laws of the
State of Delaware in all respects as such laws are applied to agreements among
Delaware residents entered into and to be performed entirely within Delaware,
without reference to conflicts of laws or principles thereof. The parties agree
that any action brought by any party under or in relation to this Agreement,
including without limitation to interpret or enforce any provision of this
Agreement, shall be brought in, and each party agrees to and does hereby submit
to the jurisdiction and venue of, any state or federal court located in the City
of New York, New York.
 
(b) Each party hereto hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury in respect of any litigation directly or
indirectly arising out of or relating to this Agreement, or the transactions
contemplated by this Agreement. Each party certifies and acknowledges that
(i) no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, (ii) each party understands
and has considered the implications of this waiver, (iii) each party makes this
waiver voluntarily, and (iv) each party has been induced to enter into this
Agreement by, among other things, the mutual waivers in this paragraph 3.1(b).
 
3.2 Successors and Assigns. Except as provided herein, none of the Stockholders
may assign any of its rights or delegate any of its duties under this Agreement.
Any purported assignment in violation of this Agreement will be void ab initio.
A Stockholder may assign the registration rights hereunder corresponding to
Registrable Securities in connection with (a) the sale or transfer of
Registrable Securities to its affiliates, in a private transaction exempt from
registration under the Securities Act and other applicable securities laws, as
confirmed in each case by an opinion of counsel reasonably acceptable to the
Company or (b) a sale of Registrable Securities in accordance with Section 2 of
the Stockholders Agreement, provided that such transferee shall, as a condition
to the effectiveness of such transfer, execute a counterpart to this Agreement
assuming all of the obligations of the transferring Stockholder with respect to
such securities and agreeing to be treated as if an original party hereto.
Notwithstanding the foregoing or any other provisions herein, no such assignment
will relieve such Stockholder of its obligations hereunder.
 
3.3 Entire Agreement. This Agreement, the Exhibit, the Stockholders Agreement
and the other documents delivered pursuant thereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any oral or written representations, warranties, covenants and agreements
except as specifically set forth herein and therein. Each party expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
3.4 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
3.5 Amendment and Waiver.
 
(a) Except as otherwise expressly provided, this Agreement may be amended or
modified, and the obligations of the Company and the rights of the Holders under
this Agreement may be waived, only upon the written consent of the Company and
the holders of at least a majority of the Registrable Securities then
outstanding.
 
(b) For the purposes of determining the number of Holders entitled to vote or
exercise any rights hereunder, the Company shall be entitled to rely solely on
the list of record holders of its stock as maintained by or on behalf of the
Company.
 
3.6 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent or approval of any kind or character on any party’s part
of any breach, default or noncompliance under this Agreement or any waiver on
such party’s part of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by law, or otherwise
afforded to any party, shall be cumulative and not alternative.
 
3.7 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications to the Stockholders shall be
sent to the address as set forth on the signature pages hereof and
communications to the Company, at its corporate offices, or at such other
address as any such party may designate by ten (10) days advance written notice
to the other parties hereto.
 
3.8 Attorneys’ Fees. In the event that any suit or action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
 
9

--------------------------------------------------------------------------------

 
 
3.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
3.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Facsimile or email transmission of an executed counterpart of
this Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart, and such signatures shall be deemed original signatures for
purposes of the enforcement and construction of this Agreement.
 
3.11 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities or persons or persons or entities under common management
or control shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
3.12 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.
 
3.13 Termination. This Agreement shall terminate and be of no further force or
effect upon the earlier of (i) an Acquisition or (ii) the date three (3) years
following the date of this Agreement.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.
 

        CHAZAK VALUE CORP.  
   
   
    By:   /s/ Joseph E. Sarachek  

--------------------------------------------------------------------------------

Name: Joseph E. Sarachek   Title: Chairman & CEO

 

        STOCKHOLDERS:       CHARLIE FISCH  
   
   
    By:   /s/ Charlie Fisch    

--------------------------------------------------------------------------------

   

 

       
FOLIO HOLDINGS, LLC
 
   
   
    By:   /s/ Jonathan Lewis    

--------------------------------------------------------------------------------

Name: Jonathan Lewis  
Title:  Managing Member  




        IA CAPITAL PARTNERS, LLC  
   
   
    By:   /s/ Roger Ehrenberg     

--------------------------------------------------------------------------------

Name: Roger Ehrenberg   Title:  Managing Member

 

       
RIDGE VIEW GROUP, LLC
 
   
   
    By:   /s/ David Marcus   

--------------------------------------------------------------------------------

Name: David Marcus   Title:  Managing Partner




        JOSEPH E. SARACHEK  
   
   
    By:   /s/ Joseph E. Sarachek    

--------------------------------------------------------------------------------

   

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Holder
Registrable Securities transferred pursuant to the Distribution
 
Folio Holdings, LLC
924,000 shares of Common Stock
 
IA Capital Partners, LLC
924,000 shares of Common Stock
 
Charlie Fisch
924,000 shares of Common Stock
 
Ridge View Group, LLC
924,000 shares of Common Stock
 
Joseph E. Sarachek
924,000 shares of Common Stock
 

 
 
11

--------------------------------------------------------------------------------

 



 